1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GURPREET SIDHU,                ) ORDER REASSIGNING THE ACTION
                                    )
12              Plaintiff,          )
                                    ) Former Case No.: 1:19-cv-01020- AWI - JLT
13         v.                       )
14   STATE OF CALIFORNIA, DEPT., OF ) New Case No.: 1:19-cv-01020-JLT
     CORRECTIONS AND REHABILITATION )
15   and HANI GUIRGUIS,             )
                                    )
16              Defendants.         )
17          All parties have indicated their consent to the jurisdiction of a United States Magistrate Judge
18   for all further proceedings in this action, including trial and entry of judgment, pursuant to 28 U.S.C. §
19   636(c)(1). (Docs. 10, 11)
20          Accordingly, this Court REASSIGNS the action to United States Magistrate Judge Jennifer L.
21   Thurston for all further proceedings. All further papers filed in this action shall bear the new case
22   number: 1:19-cv-1020-JLT.
23
24   IT IS SO ORDERED.
25   Dated: November 8, 2019
26                                                SENIOR DISTRICT JUDGE

27
28

                                                         1
